         Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 1 of 23




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



  SCOTTSDALE CAPITAL ADVISORS
  CORPORATION,

                          Plaintiff,



                 v.                                 Civil Action No. 1:18-cv-2973 CMC



  FINANCIAL INDUSTRY REGULATORY
  AUTHORITY, INC.,

                          Defendant.



                          DECLARATION OF TERRI L. REICHER
                              PURSUANT TO LCVR 7(m)

       I, Terri L. Reicher, hereby declare that the following is true to the best of my knowledge,

information and belief.

       1. I am Associate General Counsel for defendant Financial Industry Regulatory

           Authority, Inc. (FINRA), and I make this Declaration in support of FINRA’s Motion

           for Extension of Time to respond to the Complaint and pursuant to LCvR 7(m).

       2. FINRA was served at its offices with the Complaint by hand delivery on the

           afternoon of Friday, December 21, 2018. FINRA closed early on Monday, December

           24, and was closed on Tuesday, December 25. FINRA also closed early on Monday,

           December 31, and was closed on Tuesday, January 1.
 Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 2 of 23




3. Due to the holiday closures and shortened hours, virtually all of FINRA’s in-house

   counsel and senior management were out of the office (and for parts of this period,

   out of town) until Wednesday, January 2, 2019.

4. On Wednesday, January 2, I telephoned and emailed Scottsdale’s counsel Joseph

   Smith to request a 30-day extension of time from January 11, 2019 to February 11,

   2019. Exhibit A.

5. Mr. Smith responded to my email, stating that he would need to consult with his

   client. Exhibit B.

6. On Thursday, January 3, Mr. Smith emailed me again and advised that his client

   would grant only a 2-week extension to January 25, 2019. Exhibit C.

7. I immediately responded that FINRA sought the full 30 days, given the timing of

   service just before the year-end holidays, and noting that the Complaint does not

   request immediate action or injunctive relief. I also advised Mr. Smith that FINRA

   would be required to seek relief from the Court if agreement could not be reached,

   and I asked him to let me know if Scottsdale would agree to the 30-day extension.

   Exhibit D.

8. I received no response, so on Monday, January 7, I emailed Mr. Smith again,

   requesting a response to FINRA’s request for a 30-day extension, and advising him

   that FINRA would assume that the request was opposed if there was no response by

   close of business on Tuesday, January 8,. I also offered to confer with Mr. Smith by

   phone on the morning of January 8, if he preferred to speak instead of email. Exhibit

   E.




                                        2
  Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 3 of 23




9. On the afternoon of January 8, Mr. Smith advised me that his client would not

   consent to the requested 30-day extension. Exhibit F.

10. FINRA’s request for a 30-day extension is reasonable for the following reasons:

       a. Plaintiff’s timing of service of the Complaint—on the Friday afternoon before

           the Christmas holiday, when it could be presumed that many attorneys would

           be absent and offices would be closed—had the effect of cutting almost two

           weeks off FINRA’s time to review and respond.

       b. The Complaint does not seek any injunctive relief—temporary or

           permanent—so the 30-day requested extension will not impact the case in any

           material way. Although Plaintiff’s Complaint is framed as only a single-count

           breach of contract claim, it presents serious questions under federal law and

           requests relief that fundamentally changes how FINRA is governed and

           regulates the securities industry, all of which requires careful briefing. FINRA

           functions pursuant to a mandate of the Securities Exchange Act of 1934

           (“Exchange Act”) and operates under the supervision of the Securities and

           Exchange Commission, which approved FINRA’s governance structure being

           challenged in this case. In fact, on almost the same day that Scottsdale filed

           the Complaint, it also filed a Petition for Rulemaking with the SEC, seeking

           much of the same relief it seeks from this Court.

       c. Because of these and other legal issues, FINRA intends to move to dismiss the

           Complaint. This motion will make a number of legal arguments that will

           require detailed briefing. Given the issues that Scottsdale has raised, and the




                                         3
          Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 4 of 23




                   fundamental change Scottsdale requests in FINRA’s governance and

                   structure, combined with service just before the year-end holidays, a 30-day

                   extension is entirely reasonable and virtually customary, and should be

                   granted.

       I HEREBY SWEAR OR AFFIRM pursuant to 28 U.S.C. § 1746 under penalty of perjury

that the foregoing is true and correct.


DATED:         January 9, 2019
               Washington, D.C.


                                                           /s/ Terri L. Reicher
                                                             Terri L. Reicher

                                             Terri L. Reicher
                                             FINANCIAL INDUSTRY REGULATORY
                                             AUTHORITY, INC.
                                             1735 K St., N.W.
                                             Washington, D.C. 20006
                                             Telephone: (202) 728-8967
                                             Terri.Reicher@finra.org




                                                4
                                                                         Exhibit A
           Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 5 of 23


From:            Reicher, Terri
To:              joe.smith@thompsonhine.com

Subject:         Scottsdale Capital Advisors Corporation v. FINRA
Date:            Wednesday, January 2, 2019 3:14:37 PM



Dear Mr. Smith:

I left a voicemail at your office, which you can ignore if you see this email first. 
I will be representing FINRA in this lawsuit, and am requesting a 30 day
extension of time to answer or otherwise respond to the Complaint.  FINRA
was served on the afternoon of Friday, December 21, meaning that our
response is due on or before January 10.  Due to the intervening holidays and
office closures, we have not been able to discuss the lawsuit with our senior
management, and our litigation attorneys, including myself, were out of the
office for most of this period.

Please let me know at your earliest convenience whether your client will agree
to this extension so that we make an appropriate filing.  I am back in the office
now and can be reached at this email address or by my direct office number
below.

Thank you for your anticipated courtesy,

Terri Reicher




Terri L. Reicher
Associate Vice President and Associate General Counsel
FINRA
1735 K Street, N.W.
Washington, DC 20006
(202) 728-8967
Terri.Reicher@finra.org

www.finra.org
                                                                     Exhibit B
         Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 6 of 23


From:            Smith, Joseph
To:              Reicher, Terri
Subject:         [EXTERNAL] RE: Scottsdale Capital Advisors Corporation v. FINRA
Date:            Wednesday, January 2, 2019 3:56:05 PM
Attachments:     image005.png
                 image006.png


Terri:

Thank you for your email and sorry I missed your call. I will need to check with my client, and will get
back to you tomorrow regarding the extension of time.

Thank you,

Joe

Joseph A. Smith | Associate | Thompson Hine LLP
1919 M Street, N.W., Suite 700 | Washington, D.C. 20036-3537
O: 202.263.4145 | M: 202.680.4356
F: 202.331.8330 | www.ThompsonHine.com [thompsonhine.com]
Joe.Smith@ThompsonHine.com


A Smarter Way to Work – predictable, efficient and aligned with client goals. Read more
[thompsonhine.com].

Named a top firm in 11 areas of the law by Chambers USA, with 45 lawyers recognized as leaders
in their practice areas, and named a leading firm by U.S. News – Best Lawyers® and The Legal
500.

Atlanta | Cincinnati | Cleveland | Columbus | Dayton | New York | Washington, D.C.




                      [thompsonhine.com]

From: Reicher, Terri [mailto:Terri.Reicher@finra.org]
Sent: Wednesday, January 2, 2019 3:15 PM
To: Smith, Joseph
Subject: Scottsdale Capital Advisors Corporation v. FINRA


Dear Mr. Smith:

I left a voicemail at your office, which you can ignore if you see this email first.
I will be representing FINRA in this lawsuit, and am requesting a 30 day
extension of time to answer or otherwise respond to the Complaint. FINRA
was served on the afternoon of Friday, December 21, meaning that our
        Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 7 of 23


response is due on or before January 10. Due to the intervening holidays and
office closures, we have not been able to discuss the lawsuit with our senior
management, and our litigation attorneys, including myself, were out of the
office for most of this period.

Please let me know at your earliest convenience whether your client will agree
to this extension so that we make an appropriate filing. I am back in the office
now and can be reached at this email address or by my direct office number
below.

Thank you for your anticipated courtesy,

Terri Reicher




Terri L. Reicher
Associate Vice President and Associate General Counsel
FINRA
1735 K Street, N.W.
Washington, DC 20006
(202) 728-8967
Terri.Reicher@finra.org

www.finra.org

Confidentiality Notice:: This email, including attachments, may include non-public,
proprietary, confidential or legally privileged information. If you are not an intended recipient
or an authorized agent of an intended recipient, you are hereby notified that any dissemination,
distribution or copying of the information contained in or transmitted with this e-mail is
unauthorized and strictly prohibited. If you have received this email in error, please notify the
sender by replying to this message and permanently delete this e-mail, its attachments, and any
copies of it immediately. You should not retain, copy or use this e-mail or any attachment for
any purpose, nor disclose all or any part of the contents to any other person. Thank you.
         Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 8 of 23 Exhibit C


From:            Smith, Joseph
To:              Reicher, Terri
Subject:         [EXTERNAL] RE: Scottsdale Capital Advisors Corporation v. FINRA
Date:            Thursday, January 3, 2019 1:31:46 PM
Attachments:     image005.png
                 image006.png
                 image007.png
                 image008.png


Terri,

Our client would like to keep the case moving, but is agreeable to a two-week extension. This would
make your responsive pleading due on January 24, 2019.

Thank you,

Joe

Joseph A. Smith | Associate | Thompson Hine LLP
1919 M Street, N.W., Suite 700 | Washington, D.C. 20036-3537
O: 202.263.4145 | M: 202.680.4356
F: 202.331.8330 | www.ThompsonHine.com [thompsonhine.com]
Joe.Smith@ThompsonHine.com


A Smarter Way to Work – predictable, efficient and aligned with client goals. Read more
[thompsonhine.com].

Named a top firm in 11 areas of the law by Chambers USA, with 45 lawyers recognized as leaders
in their practice areas, and named a leading firm by U.S. News – Best Lawyers® and The Legal
500.

Atlanta | Cincinnati | Cleveland | Columbus | Dayton | New York | Washington, D.C.




                      [thompsonhine.com]

From: Smith, Joseph
Sent: Wednesday, January 2, 2019 3:56 PM
To: 'Reicher, Terri'
Subject: RE: Scottsdale Capital Advisors Corporation v. FINRA

Terri:

Thank you for your email and sorry I missed your call. I will need to check with my client, and will get
back to you tomorrow regarding the extension of time.

Thank you,
         Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 9 of 23


Joe

Joseph A. Smith | Associate | Thompson Hine LLP
1919 M Street, N.W., Suite 700 | Washington, D.C. 20036-3537
O: 202.263.4145 | M: 202.680.4356
F: 202.331.8330 | www.ThompsonHine.com [thompsonhine.com]
Joe.Smith@ThompsonHine.com


A Smarter Way to Work – predictable, efficient and aligned with client goals. Read more
[thompsonhine.com].

Named a top firm in 11 areas of the law by Chambers USA, with 45 lawyers recognized as leaders
in their practice areas, and named a leading firm by U.S. News – Best Lawyers® and The Legal
500.

Atlanta | Cincinnati | Cleveland | Columbus | Dayton | New York | Washington, D.C.




                      [thompsonhine.com]

From: Reicher, Terri [mailto:Terri.Reicher@finra.org]
Sent: Wednesday, January 2, 2019 3:15 PM
To: Smith, Joseph
Subject: Scottsdale Capital Advisors Corporation v. FINRA


Dear Mr. Smith:

I left a voicemail at your office, which you can ignore if you see this email first.
I will be representing FINRA in this lawsuit, and am requesting a 30 day
extension of time to answer or otherwise respond to the Complaint. FINRA
was served on the afternoon of Friday, December 21, meaning that our
response is due on or before January 10. Due to the intervening holidays and
office closures, we have not been able to discuss the lawsuit with our senior
management, and our litigation attorneys, including myself, were out of the
office for most of this period.

Please let me know at your earliest convenience whether your client will agree
to this extension so that we make an appropriate filing. I am back in the office
now and can be reached at this email address or by my direct office number
below.
       Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 10 of 23


Thank you for your anticipated courtesy,

Terri Reicher




Terri L. Reicher
Associate Vice President and Associate General Counsel
FINRA
1735 K Street, N.W.
Washington, DC 20006
(202) 728-8967
Terri.Reicher@finra.org

www.finra.org

Confidentiality Notice:: This email, including attachments, may include non-public,
proprietary, confidential or legally privileged information. If you are not an intended recipient
or an authorized agent of an intended recipient, you are hereby notified that any dissemination,
distribution or copying of the information contained in or transmitted with this e-mail is
unauthorized and strictly prohibited. If you have received this email in error, please notify the
sender by replying to this message and permanently delete this e-mail, its attachments, and any
copies of it immediately. You should not retain, copy or use this e-mail or any attachment for
any purpose, nor disclose all or any part of the contents to any other person. Thank you.
                                                              Exhibit
        Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 11 of 23 D


From:           Reicher, Terri
To:             Smith, Joseph

Subject:        RE: [EXTERNAL] RE: Scottsdale Capital Advisors Corporation v. FINRA
Date:           Thursday, January 3, 2019 1:48:42 PM
Attachments:    image001.png
                image002.png



Joe:

Thank you for your prompt reply. However, we do plan to move to dismiss this
lawsuit, and we will continue to seek the full 30 day extension. Under the
circumstances, including that we were served over the holidays and that this
case does not seek injunctive relief, we believe this request is entirely
reasonable.

If this is not agreeable, then we plan to file a motion with the court seeking a
30 day extension. Please let us know if you continue to oppose our request so
that we can accurately advise the court of your position.

Very truly yours,

Terri Reicher


Terri L. Reicher
Associate Vice President and Associate General Counsel
FINRA
1735 K Street, N.W.
Washington, DC 20006
(202) 728-8967
Terri.Reicher@finra.org

www.finra.org




From: Smith, Joseph <Joe.Smith@thompsonhine.com>
         Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 12 of 23


Sent: Thursday, January 3, 2019 1:32 PM
To: Reicher, Terri <Terri.Reicher@finra.org>
Subject: [EXTERNAL] RE: Scottsdale Capital Advisors Corporation v. FINRA

Terri,

Our client would like to keep the case moving, but is agreeable to a two-week extension. This would
make your responsive pleading due on January 24, 2019.

Thank you,

Joe

Joseph A. Smith | Associate | Thompson Hine LLP
1919 M Street, N.W., Suite 700 | Washington, D.C. 20036-3537
O: 202.263.4145 | M: 202.680.4356
F: 202.331.8330 | www.ThompsonHine.com [thompsonhine.com]
Joe.Smith@ThompsonHine.com


A Smarter Way to Work – predictable, efficient and aligned with client goals. Read more
[thompsonhine.com].

Named a top firm in 11 areas of the law by Chambers USA, with 45 lawyers recognized as leaders
in their practice areas, and named a leading firm by U.S. News – Best Lawyers® and The Legal
500.

Atlanta | Cincinnati | Cleveland | Columbus | Dayton | New York | Washington, D.C.




                     [thompsonhine.com]

From: Smith, Joseph
Sent: Wednesday, January 2, 2019 3:56 PM
To: 'Reicher, Terri'
Subject: RE: Scottsdale Capital Advisors Corporation v. FINRA

Terri:

Thank you for your email and sorry I missed your call. I will need to check with my client, and will get
back to you tomorrow regarding the extension of time.

Thank you,

Joe

Joseph A. Smith | Associate | Thompson Hine LLP
        Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 13 of 23


1919 M Street, N.W., Suite 700 | Washington, D.C. 20036-3537
O: 202.263.4145 | M: 202.680.4356
F: 202.331.8330 | www.ThompsonHine.com [thompsonhine.com]
Joe.Smith@ThompsonHine.com


A Smarter Way to Work – predictable, efficient and aligned with client goals. Read more
[thompsonhine.com].

Named a top firm in 11 areas of the law by Chambers USA, with 45 lawyers recognized as leaders
in their practice areas, and named a leading firm by U.S. News – Best Lawyers® and The Legal
500.

Atlanta | Cincinnati | Cleveland | Columbus | Dayton | New York | Washington, D.C.




                     [thompsonhine.com]

From: Reicher, Terri [mailto:Terri.Reicher@finra.org]
Sent: Wednesday, January 2, 2019 3:15 PM
To: Smith, Joseph
Subject: Scottsdale Capital Advisors Corporation v. FINRA


Dear Mr. Smith:

I left a voicemail at your office, which you can ignore if you see this email first.
I will be representing FINRA in this lawsuit, and am requesting a 30 day
extension of time to answer or otherwise respond to the Complaint. FINRA
was served on the afternoon of Friday, December 21, meaning that our
response is due on or before January 10. Due to the intervening holidays and
office closures, we have not been able to discuss the lawsuit with our senior
management, and our litigation attorneys, including myself, were out of the
office for most of this period.

Please let me know at your earliest convenience whether your client will agree
to this extension so that we make an appropriate filing. I am back in the office
now and can be reached at this email address or by my direct office number
below.

Thank you for your anticipated courtesy,
       Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 14 of 23


Terri Reicher




Terri L. Reicher
Associate Vice President and Associate General Counsel
FINRA
1735 K Street, N.W.
Washington, DC 20006
(202) 728-8967
Terri.Reicher@finra.org

www.finra.org

Confidentiality Notice:: This email, including attachments, may include non-public,
proprietary, confidential or legally privileged information. If you are not an intended recipient
or an authorized agent of an intended recipient, you are hereby notified that any dissemination,
distribution or copying of the information contained in or transmitted with this e-mail is
unauthorized and strictly prohibited. If you have received this email in error, please notify the
sender by replying to this message and permanently delete this e-mail, its attachments, and any
copies of it immediately. You should not retain, copy or use this e-mail or any attachment for
any purpose, nor disclose all or any part of the contents to any other person. Thank you.
        Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 15 Exhibit
                                                                 of 23   E


From:            Reicher, Terri
To:              Joe.Smith@thompsonhine.com

Subject:         FW: [EXTERNAL] RE: Scottsdale Capital Advisors Corporation v. FINRA
Date:            Monday, January 7, 2019 1:57:56 PM
Attachments:     image001.png
                 image002.png



Joe: you have not yet responded to my email below renewing our request for
the 30 day extension. If you prefer to discuss this request by phone instead of
responding to my email, my calendar is open tomorrow morning—just let me
know what time would work.

If we don’t hear from you by close of business tomorrow, we will assume that
you oppose our request, and we will file a motion for the extension.

Very truly yours,

Terri Reicher

From: Reicher, Terri
Sent: Thursday, January 3, 2019 1:49 PM
To: Smith, Joseph <Joe.Smith@thompsonhine.com>
Subject: RE: [EXTERNAL] RE: Scottsdale Capital Advisors Corporation v. FINRA


Joe:

Thank you for your prompt reply. However, we do plan to move to dismiss this
lawsuit, and we will continue to seek the full 30 day extension. Under the
circumstances, including that we were served over the holidays and that this
case does not seek injunctive relief, we believe this request is entirely
reasonable.

If this is not agreeable, then we plan to file a motion with the court seeking a
30 day extension. Please let us know if you continue to oppose our request so
that we can accurately advise the court of your position.

Very truly yours,
         Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 16 of 23


Terri Reicher


Terri L. Reicher
Associate Vice President and Associate General Counsel
FINRA
1735 K Street, N.W.
Washington, DC 20006
(202) 728-8967
Terri.Reicher@finra.org

www.finra.org




From: Smith, Joseph <Joe.Smith@thompsonhine.com>
Sent: Thursday, January 3, 2019 1:32 PM
To: Reicher, Terri <Terri.Reicher@finra.org>
Subject: [EXTERNAL] RE: Scottsdale Capital Advisors Corporation v. FINRA

Terri,

Our client would like to keep the case moving, but is agreeable to a two-week extension. This would
make your responsive pleading due on January 24, 2019.

Thank you,

Joe

Joseph A. Smith | Associate | Thompson Hine LLP
1919 M Street, N.W., Suite 700 | Washington, D.C. 20036-3537
O: 202.263.4145 | M: 202.680.4356
F: 202.331.8330 | www.ThompsonHine.com [thompsonhine.com]
Joe.Smith@ThompsonHine.com


A Smarter Way to Work – predictable, efficient and aligned with client goals. Read more
[thompsonhine.com].

Named a top firm in 11 areas of the law by Chambers USA, with 45 lawyers recognized as leaders
in their practice areas, and named a leading firm by U.S. News – Best Lawyers® and The Legal
500.
         Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 17 of 23



Atlanta | Cincinnati | Cleveland | Columbus | Dayton | New York | Washington, D.C.




                     [thompsonhine.com]

From: Smith, Joseph
Sent: Wednesday, January 2, 2019 3:56 PM
To: 'Reicher, Terri'
Subject: RE: Scottsdale Capital Advisors Corporation v. FINRA

Terri:

Thank you for your email and sorry I missed your call. I will need to check with my client, and will get
back to you tomorrow regarding the extension of time.

Thank you,

Joe

Joseph A. Smith | Associate | Thompson Hine LLP
1919 M Street, N.W., Suite 700 | Washington, D.C. 20036-3537
O: 202.263.4145 | M: 202.680.4356
F: 202.331.8330 | www.ThompsonHine.com [thompsonhine.com]
Joe.Smith@ThompsonHine.com


A Smarter Way to Work – predictable, efficient and aligned with client goals. Read more
[thompsonhine.com].

Named a top firm in 11 areas of the law by Chambers USA, with 45 lawyers recognized as leaders
in their practice areas, and named a leading firm by U.S. News – Best Lawyers® and The Legal
500.

Atlanta | Cincinnati | Cleveland | Columbus | Dayton | New York | Washington, D.C.




                     [thompsonhine.com]

From: Reicher, Terri [mailto:Terri.Reicher@finra.org]
Sent: Wednesday, January 2, 2019 3:15 PM
To: Smith, Joseph
Subject: Scottsdale Capital Advisors Corporation v. FINRA


Dear Mr. Smith:
       Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 18 of 23


I left a voicemail at your office, which you can ignore if you see this email first.
I will be representing FINRA in this lawsuit, and am requesting a 30 day
extension of time to answer or otherwise respond to the Complaint. FINRA
was served on the afternoon of Friday, December 21, meaning that our
response is due on or before January 10. Due to the intervening holidays and
office closures, we have not been able to discuss the lawsuit with our senior
management, and our litigation attorneys, including myself, were out of the
office for most of this period.

Please let me know at your earliest convenience whether your client will agree
to this extension so that we make an appropriate filing. I am back in the office
now and can be reached at this email address or by my direct office number
below.

Thank you for your anticipated courtesy,

Terri Reicher




Terri L. Reicher
Associate Vice President and Associate General Counsel
FINRA
1735 K Street, N.W.
Washington, DC 20006
(202) 728-8967
Terri.Reicher@finra.org

www.finra.org

Confidentiality Notice:: This email, including attachments, may include non-public,
proprietary, confidential or legally privileged information. If you are not an intended recipient
or an authorized agent of an intended recipient, you are hereby notified that any dissemination,
distribution or copying of the information contained in or transmitted with this e-mail is
unauthorized and strictly prohibited. If you have received this email in error, please notify the
sender by replying to this message and permanently delete this e-mail, its attachments, and any
copies of it immediately. You should not retain, copy or use this e-mail or any attachment for
any purpose, nor disclose all or any part of the contents to any other person. Thank you.
         Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page Exhibit
                                                               19 of 23 F


From:             Smith, Joseph
To:               Reicher, Terri
Subject:          [EXTERNAL] RE: Scottsdale Capital Advisors Corporation v. FINRA
Date:             Tuesday, January 8, 2019 2:25:56 PM
Attachments:      image007.png
                  image008.png
                  image001.png
                  image002.png


Terri,

Apologies for the delay, I was at a hearing earlier today and just got into the office. Our client will
still only allow us to agree to a two-week extension and not the full 30-day extension you are
seeking.

Joe

Joseph A. Smith | Associate | Thompson Hine LLP
1919 M Street, N.W., Suite 700 | Washington, D.C. 20036-3537
O: 202.263.4145 | M: 202.680.4356
F: 202.331.8330 | www.ThompsonHine.com [thompsonhine.com]
Joe.Smith@ThompsonHine.com


A Smarter Way to Work – predictable, efficient and aligned with client goals. Read more
[thompsonhine.com].

Named a top firm in 11 areas of the law by Chambers USA, with 45 lawyers recognized as leaders
in their practice areas, and named a leading firm by U.S. News – Best Lawyers® and The Legal
500.

Atlanta | Cincinnati | Cleveland | Columbus | Dayton | New York | Washington, D.C.




                       [thompsonhine.com]

From: Reicher, Terri [mailto:Terri.Reicher@finra.org]
Sent: Monday, January 7, 2019 1:58 PM
To: Smith, Joseph
Subject: FW: Scottsdale Capital Advisors Corporation v. FINRA


Joe: you have not yet responded to my email below renewing our request for
the 30 day extension. If you prefer to discuss this request by phone instead of
responding to my email, my calendar is open tomorrow morning—just let me
know what time would work.

If we don’t hear from you by close of business tomorrow, we will assume that
       Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 20 of 23


you oppose our request, and we will file a motion for the extension.

Very truly yours,

Terri Reicher

From: Reicher, Terri
Sent: Thursday, January 3, 2019 1:49 PM
To: Smith, Joseph <Joe.Smith@thompsonhine.com>
Subject: RE: [EXTERNAL] RE: Scottsdale Capital Advisors Corporation v. FINRA


Joe:

Thank you for your prompt reply. However, we do plan to move to dismiss this
lawsuit, and we will continue to seek the full 30 day extension. Under the
circumstances, including that we were served over the holidays and that this
case does not seek injunctive relief, we believe this request is entirely
reasonable.

If this is not agreeable, then we plan to file a motion with the court seeking a
30 day extension. Please let us know if you continue to oppose our request so
that we can accurately advise the court of your position.

Very truly yours,

Terri Reicher


Terri L. Reicher
Associate Vice President and Associate General Counsel
FINRA
1735 K Street, N.W.
Washington, DC 20006
(202) 728-8967
Terri.Reicher@finra.org

www.finra.org
         Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 21 of 23




From: Smith, Joseph <Joe.Smith@thompsonhine.com>
Sent: Thursday, January 3, 2019 1:32 PM
To: Reicher, Terri <Terri.Reicher@finra.org>
Subject: [EXTERNAL] RE: Scottsdale Capital Advisors Corporation v. FINRA

Terri,

Our client would like to keep the case moving, but is agreeable to a two-week extension. This would
make your responsive pleading due on January 24, 2019.

Thank you,

Joe

Joseph A. Smith | Associate | Thompson Hine LLP
1919 M Street, N.W., Suite 700 | Washington, D.C. 20036-3537
O: 202.263.4145 | M: 202.680.4356
F: 202.331.8330 | www.ThompsonHine.com [thompsonhine.com]
Joe.Smith@ThompsonHine.com


A Smarter Way to Work – predictable, efficient and aligned with client goals. Read more
[thompsonhine.com].

Named a top firm in 11 areas of the law by Chambers USA, with 45 lawyers recognized as leaders
in their practice areas, and named a leading firm by U.S. News – Best Lawyers® and The Legal
500.

Atlanta | Cincinnati | Cleveland | Columbus | Dayton | New York | Washington, D.C.




                     [thompsonhine.com]

From: Smith, Joseph
Sent: Wednesday, January 2, 2019 3:56 PM
To: 'Reicher, Terri'
Subject: RE: Scottsdale Capital Advisors Corporation v. FINRA

Terri:

Thank you for your email and sorry I missed your call. I will need to check with my client, and will get
        Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 22 of 23


back to you tomorrow regarding the extension of time.

Thank you,

Joe

Joseph A. Smith | Associate | Thompson Hine LLP
1919 M Street, N.W., Suite 700 | Washington, D.C. 20036-3537
O: 202.263.4145 | M: 202.680.4356
F: 202.331.8330 | www.ThompsonHine.com [thompsonhine.com]
Joe.Smith@ThompsonHine.com


A Smarter Way to Work – predictable, efficient and aligned with client goals. Read more
[thompsonhine.com].

Named a top firm in 11 areas of the law by Chambers USA, with 45 lawyers recognized as leaders
in their practice areas, and named a leading firm by U.S. News – Best Lawyers® and The Legal
500.

Atlanta | Cincinnati | Cleveland | Columbus | Dayton | New York | Washington, D.C.




                     [thompsonhine.com]

From: Reicher, Terri [mailto:Terri.Reicher@finra.org]
Sent: Wednesday, January 2, 2019 3:15 PM
To: Smith, Joseph
Subject: Scottsdale Capital Advisors Corporation v. FINRA


Dear Mr. Smith:

I left a voicemail at your office, which you can ignore if you see this email first.
I will be representing FINRA in this lawsuit, and am requesting a 30 day
extension of time to answer or otherwise respond to the Complaint. FINRA
was served on the afternoon of Friday, December 21, meaning that our
response is due on or before January 10. Due to the intervening holidays and
office closures, we have not been able to discuss the lawsuit with our senior
management, and our litigation attorneys, including myself, were out of the
office for most of this period.

Please let me know at your earliest convenience whether your client will agree
to this extension so that we make an appropriate filing. I am back in the office
       Case 1:18-cv-02973-CRC Document 9 Filed 01/09/19 Page 23 of 23


now and can be reached at this email address or by my direct office number
below.

Thank you for your anticipated courtesy,

Terri Reicher




Terri L. Reicher
Associate Vice President and Associate General Counsel
FINRA
1735 K Street, N.W.
Washington, DC 20006
(202) 728-8967
Terri.Reicher@finra.org

www.finra.org

Confidentiality Notice:: This email, including attachments, may include non-public,
proprietary, confidential or legally privileged information. If you are not an intended recipient
or an authorized agent of an intended recipient, you are hereby notified that any dissemination,
distribution or copying of the information contained in or transmitted with this e-mail is
unauthorized and strictly prohibited. If you have received this email in error, please notify the
sender by replying to this message and permanently delete this e-mail, its attachments, and any
copies of it immediately. You should not retain, copy or use this e-mail or any attachment for
any purpose, nor disclose all or any part of the contents to any other person. Thank you.
